DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 05/20/2021 and 02/09/2021 and 12/01/2020 and 07/01/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 1-52 are objected to because of the following informalities:  
Claim(s) 1 recite a phrase “, and the one or more terminals and the one or more contact parts being in”. The Examiner suggests amending the phrase to recite “, wherein the one or more terminals and the one or more contact parts are in” to restore clarity. 
Claim(s) 49 recite a phrase “, each of the one or more contact parts being a portion of a”. The Examiner suggests amending the phrase to recite “, wherein each of the one or more contact parts are a portion of a” to restore clarity.
Claim(s) 2-48 and 50-52 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-49 and 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YONG et al. (KR 20190006631A).
Regarding claim 1, YONG discloses in figure(s) 5-11 An apparatus for inspection of a connector (title - a test block for an electronic module) comprising: 
a first main body part (a housing; Fig. 11); 

    PNG
    media_image1.png
    794
    1007
    media_image1.png
    Greyscale

one or more terminals (para. 4-5 :- connection pins included in the housing; figure 11) included in the first main body part; and 
a module (para. 8 - a PCB substrate and a needle holder to be attached to the housing; figure 11) to be attached to the first main body part, the module including:
a second main body part (a PCB substrate and a needle holder); 
one or more contact parts (para. 22 - needles for testing); and 
a connector being a counterpart of the connector to be inspected, being fixed on the second main body part, and including one or more contact pins (para. 22 - needles for testing provided in a needle holder, and a connection terminal being a counterpart of the needle for testing), and the one or more terminals and the one or more contact parts being in contact with each other and the one or more terminals being electrically connected with the one or more contact pins via the one or more contact parts, with the module attached to the first main body part (para. 25 - the connection pins and the needles for testing being in contact with each other, and the needles for testing being electrically connected with the one or more connection terminals; Figs. 5 to 11).

Regarding claim 2, YONG discloses in figure(s) 5-11 the apparatus according to Claim 1, wherein each of the one or more contact parts is a portion of a corresponding one of the one or more contact pins (a fixing member to be in contact with a connection pin is a portion of a needle for testing; Fig. 11).

Regarding claim 3, YONG discloses in figure(s) 5-11 the apparatus according to Claim 1, wherein the one or more contact parts each are a tangible object other than the one or more contact pins, and the one or more contact pins are electrically connected with the one or more contact parts (comprising a plurality of needles for testing to be connected with a plurality of connection pins; Fig. 11).

Regarding claim 4, YONG discloses in figure(s) 5-11 the apparatus according to Claim 1, wherein in the state in which the module is attached to the first main body part, the one or more terminals and the one or more contact parts are not soldered to each other (connection pins and needles for testing are not soldered to each other; Fig. 11).

Regarding claim 5, YONG discloses in figure(s) 5-11 the apparatus according to Claim 2, wherein in the state in which the module is attached to the first main body part, (connection pins and needles for testing are not soldered to each other; Fig. 11).

Regarding claim 6, YONG discloses in figure(s) 5-11 the apparatus according to Claim 3, wherein in the state in which the module is attached to the first main body part, the one or more terminals and the one or more contact parts are not soldered to each other (connection pins and needles for testing are not soldered to each other; Fig. 11).

Regarding claim 7, YONG discloses in figure(s) 5-11 the apparatus according to Claim 1, further comprising: an elastic structure that enhances contact force between the one or more terminals and the one or more contact parts (para. 30 - an elastic supporting portion for applying an elastic force downward to the needle holder).

Regarding claim 8, YONG discloses in figure(s) 5-11 the apparatus according to Claim 2, further comprising: an elastic structure that enhances contact force between the one or more terminals and the one or more contact parts (para. 30 - an elastic supporting portion for applying an elastic force downward to the needle holder).

Regarding claim 9, YONG discloses in figure(s) 5-11 the apparatus according to Claim 3, further comprising: an elastic structure that enhances contact force between the one or more terminals and the one or more contact parts (para. 30 - an elastic supporting portion for applying an elastic force downward to the needle holder).

Regarding claim 10, YONG discloses in figure(s) 5-11 the apparatus according to Claim 4, further comprising: an elastic structure that enhances contact force between the one or more terminals and the one or more contact parts (para. 30 - an elastic supporting portion for applying an elastic force downward to the needle holder).

Regarding claim 11, YONG discloses in figure(s) 5-11 the apparatus according to Claim 5, further comprising: an elastic structure that enhances contact force between the one or more terminals and the one or more contact parts (para. 30 - an elastic supporting portion for applying an elastic force downward to the needle holder).

Regarding claim 12, YONG discloses in figure(s) 5-11 the apparatus according to Claim 6, further comprising: an elastic structure that enhances contact force between the one or more terminals and the one or more contact parts (para. 30 - an elastic supporting portion for applying an elastic force downward to the needle holder).

Regarding claim 13, YONG discloses in figure(s) 5-11 the apparatus according to Claim 1, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 14, YONG discloses in figure(s) 5-11 the apparatus according to Claim 2, wherein the second main body part has a flat plate shape, the counterpart of (PCB substrate and a needle holder of Fig. 11).

Regarding claim 15, YONG discloses in figure(s) 5-11 the apparatus according to Claim 3, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 16, YONG discloses in figure(s) 5-11 the apparatus according to Claim 4, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 17, YONG discloses in figure(s) 5-11 the apparatus according to Claim 5, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 18, YONG discloses in figure(s) 5-11 the apparatus according to Claim 6, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 19, YONG discloses in figure(s) 5-11 the apparatus according to Claim 7, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 20, YONG discloses in figure(s) 5-11 the apparatus according to Claim 8, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 21, YONG discloses in figure(s) 5-11 the apparatus according to Claim 9, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 22, YONG discloses in figure(s) 5-11 the apparatus according to Claim 10, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 23, YONG discloses in figure(s) 5-11 the apparatus according to Claim 11, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 24, YONG discloses in figure(s) 5-11 the apparatus according to Claim 12, wherein the second main body part has a flat plate shape, the counterpart of the connector to be inspected is positioned on one surface of the second main body part, and the one or more contact parts are positioned on the other surface of the second main body part (PCB substrate and a needle holder of Fig. 11).

Regarding claim 25, YONG discloses in figure(s) 5-11 the apparatus according to Claim 1, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into (para. 31 - a plurality of connection pins and a plurality of
needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 26, YONG discloses in figure(s) 5-11 the apparatus according to Claim 2, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 27, YONG discloses in figure(s) 5-11 the apparatus according to Claim 3, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 28, YONG discloses in figure(s) 5-11 the apparatus according to Claim 4, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 29, YONG discloses in figure(s) 5-11 the apparatus according to Claim 5, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 30, YONG discloses in figure(s) 5-11 the apparatus according to Claim 6, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 31, YONG discloses in figure(s) 5-11 the apparatus according to Claim 7, wherein the one or more contact parts include two or more contact parts, the (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 32, YONG discloses in figure(s) 5-11 the apparatus according to Claim 8, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 33, YONG discloses in figure(s) 5-11 the apparatus according to Claim 9, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 34, YONG discloses in figure(s) 5-11 the apparatus according to Claim 10, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 35, YONG discloses in figure(s) 5-11 the apparatus according to Claim 11, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 36, YONG discloses in figure(s) 5-11 the apparatus according to Claim 12, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 37, YONG discloses in figure(s) 5-11 the apparatus according to Claim 13, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 38, YONG discloses in figure(s) 5-11 the apparatus according to Claim 14, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 39, YONG discloses in figure(s) 5-11 the apparatus according to Claim 15, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 40, YONG discloses in figure(s) 5-11 the apparatus according to Claim 16, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 41, YONG discloses in figure(s) 5-11 the apparatus according to Claim 17, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 42, YONG discloses in figure(s) 5-11 the apparatus according to Claim 18, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 43, YONG discloses in figure(s) 5-11 the apparatus according to Claim 19, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 44, YONG discloses in figure(s) 5-11 the apparatus according to Claim 20, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 45, YONG discloses in figure(s) 5-11 the apparatus according to Claim 21, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 46, YONG discloses in figure(s) 5-11 the apparatus according to Claim 22, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 47, YONG discloses in figure(s) 5-11 the apparatus according to Claim 23, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between portions of the two or more contact pins, the portions being brought into contact with the connector to be inspected, and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 48, YONG discloses in figure(s) 5-11 the apparatus according to Claim 24, wherein the one or more contact parts include two or more contact parts, (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Regarding claim 49, YONG discloses in figure(s) 5-11 a connector module (a connector comprising connection terminals to be connected with needles for testing; Figs. 5, 11) comprising:
a main body part having a structure enabling the connector module to be fixed to a tangible object other than the connector module (a connector having a structure corresponding to a lower surface of a needle holder; Figs. 5,7); 
one or more contact parts (a structure comprising a plurality of contact points to be connected with needles for testing; Figs. 7,9); and 
a connector being fixed on the main body part and including one or more contact pins (a connector comprising a plurality of connection terminals to be in contact with needles for testing; Figs. 5,11), 
each of the one or more contact parts being a portion of a corresponding one of the one or more contact pins, or the one or more contact parts each are a tangible object other than the one or more contact pins and the one or more contact pins being electrically connected with the one or more contact parts (connection terminals being electrically connected with needles for testing; Fig. 11).

Regarding claim 51, YONG discloses in figure(s) 5-11 the connector module according to Claim 49, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between predetermined portions of the two or more contact pins and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over YONG in view of Yang et al. (KR 20100010974U).
Regarding claim 50, YONG teaches in figure(s) 5-11 the connector module according to Claim 49, 
YONG does not teach explicitly wherein the tangible object is a device functioning as an apparatus that inspects a connector serving as a counterpart of the connector in a state in which the connector module is fixed thereto.
(a connector testing jig comprising a body, a connector mount, and a terminal module in figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YONG by having wherein the tangible object is a device functioning as an apparatus that inspects a connector serving as a counterpart of the connector in a state in which the connector module is fixed thereto as taught by Yang in order to provide "a connector inspection jig for inspecting both sides of a connector and easily checking whether a fixed lance provided on the connector to be inspected is defective without damaging the connector " (pg. 1).

Regarding claim 52, YONG teaches in figure(s) 5-11 the connector module according to Claim 50, wherein the one or more contact parts include two or more contact parts, the one or more contact pins include two or more contact pins, and electrical distances between predetermined portions of the two or more contact pins and the two or more contact parts are mutually equal (para. 31 - a plurality of connection pins and a plurality of needles for testing are arranged at a certain distance apart; figure 2).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Takatori et al. (US 7956632) discloses "Socket, Module Board, And Inspection System Using The Module Board".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2868